TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00554-CV


                   African-American Youth Harvest Foundation, Appellant

                                                  v.

                         Austin Independent School District, Appellee



        FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
  NO. C-1-CV-18-003052, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on

October 8, 2018. On October 9, 2018, we notified appellant that no clerk’s record had been filed

due to its failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s

record. The notice requested that appellant make arrangements for the clerk’s record and submit

a status report regarding this appeal by October 19, 2018. Further, the notice advised appellant

that its failure to comply with this request could result in the dismissal of the appeal for want of

prosecution. To date, appellant has not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed.

               If a trial court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court
may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that it is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: November 8, 2018




                                                 2